Per Curiam.

Respondent, admitted to practice in 1945, is charged with professional misconduct. He acquired a one-third interest in the stock of a corporation, which owned real property, by misleading two partners in a joint venture, who were also clients, to believe that the purchase price of the entire stock was $36,000, that he was paying his one-third share thereof “underneath the table ” because the sellers, for tax purposes, did not wish to recite the full purchase price. The investment did not turn out to be a wise one. Before any proceedings were instituted, respondent transferred his one-third interest to his partners, without financial consideration. He also paid over to them the one-half brokerage commission that he had received, repaid two thirds of the legal fee that he had received for representing the purchasers on the purchase, and other moneys. Part of said payments were made after a complaint had been made to the office of the District Attorney. It does not appear that respondent received any net profit on the entire transaction.
In view of respondent’s conceded misconduct as an attorney, the punishment recommended by the Official Referee is not too *580severe. Under all the circumstances, the motion should be granted, the report of the Official Referee should be confirmed and respondent should be suspended from the practice of law for two years.
Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.
Motion granted, report of Official Referee confirmed, and respondent suspended from the practice of law for two years.